Citation Nr: 1136782	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-21 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.  He died in May 1997.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This case was remanded by the Board in December 2008, and September 2010.

In December 2008, the representative noted that the Veteran had filed a claim for an increased rating in February 1997.  The representative also claimed that there was clear and unmistakable error in the RO's July 29, 1998 letter to the appellant stating that the Veteran did not have a claim for benefits pending at the time of his death.  Finally, the representative alleged that a November 1970 rating decision was clearly and unmistakably erroneous when it failed to rate a tender scar.  As was the case in December 2008 and September 2010, however, these issues are not currently developed or certified for appellate review.  Accordingly, they are yet again referred to the RO for appropriate consideration.  

The issue of entitlement to service connection for the cause of the Veteran's death, on the merits, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In the absence of an appeal the December 1999 decision by the Board of Veterans' Appeals denying entitlement to service connection for the cause of the Veteran's death is final.  

2.  The evidence submitted since the December 1999 Board decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The December 1999 Board decision denying entitlement to service connection for the cause of the Veteran's death is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening the claim of entitlement to service connection for the cause of the Veteran's death and remanding the case for further development, it is not necessary to review whether VA has fully complied with the VCAA.

A decision by the Board of Veterans' Appeals becomes final and is not subject to revision on the same factual basis unless a timely appeal is filed with the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In December 1999, the Board of Veterans' Appeals denied entitlement to service connection for the cause of the Veteran's death.  At that time the evidence of record included the Veteran's service, VA, and private treatment records; as well as the appellant's contentions.  Significantly, there was no competent evidence showing that renal cell carcinoma with metastasis, which was the cause of the Veteran's death, developed as a result of exposure to Agent Orange or as the result of any other incident of military service.  

Since that Board decision the appellant has submitted undated statements from the same physician who stated that it was at least as likely as not that the Veteran's renal carcinoma was due to his in-service exposure to Agent Orange.  This physician also provided internet literature, as well as an article addressing exposure to dioxin and the incidence of cancer.  This evidence is neither cumulative nor redundant of the evidence of record at the time of the December 1999 Board decision, and it raises a reasonable possibility of substantiating the claim.  Accordingly, the appellant's claim is reopened.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

In light of the physician statements, and the literature presented by the appellant, the Board finds that this case must be reviewed by a specialist before the merits of the decision may be reached.  38 U.S.C.A. § 5103A(d)(2). 

Further, under Thurber v. Brown, 5 Vet.App. 119, 126 (1993), the appellant must be given notice of the Board's intention to consider the July 24, 2009, National Academy of Sciences (NAS) report entitled ''Veterans and Agent Orange: Update 2008'' (Update 2008) in any future decision.  In particular, the Board intends to specifically consider pages 339 through 345 of that report, to include the Update 2008's conclusion that there was "inadequate or insufficient evidence to determine whether there was an association between Agent Orange exposure and the development of renal cancer."  The report of the National Academy of Science may be viewed at http://www.nap.edu/openbook.php?record_id=12662&page=339 .

Therefore, this case is REMANDED for the following action:

1.  The AMC/RO should invite the appellant to submit any additional evidence she desires to submit in support of her claim.  

2.  After giving the appellant a 60 day period within which to respond, the RO is to forward the claims folder to a board certified oncologist for review.  Following his/her review, to include consideration of the favorable opinions offered by Dr. E.O, the literature submitted in support of the claim, and consideration of the National Academy of Sciences (NAS) report entitled ''Veterans and Agent Orange: Update 2008'' at pages 339-45, the oncologist must opine whether it is at least as likely as not that the Veteran's renal cancer was caused by his exposure to Agent Orange and other herbicides in the Republic of Vietnam.  A complete rationale for any opinion offered must be provided.

3.  Thereafter the RO must review the medical opinion provided by the oncologist to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  Thereafter, the RO must readjudicate the claim for entitlement to service connection for the cause of the Veteran's death.  If the benefit is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


